[Cite as State v. Smith, 2021-Ohio-291.]




                       IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




STATE OF OHIO,                             :         APPEAL NO. C-190419
                                                     TRIAL NO. 19CRB-9679
        Plaintiff-Appellee,                :

  vs.                                      :
                                                         O P I N I O N.
CAMERON SMITH,                             :

     Defendant-Appellant.                  :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Reversed and Appellant Discharged

Date of Judgment Entry on Appeal: February 3, 2021



Andrew W. Garth, Interim City Solicitor, William T. Horsley, Chief Prosecuting
Attorney, and Tyler Liston, Assistant City Solicitor, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Presiding Judge.

         {¶1}   Cameron Smith appeals his conviction for telecommunication

harassment following a bench trial. We find that the conviction was not supported

by legally sufficient evidence, and we reverse the judgment of the trial court and

discharge Smith.

                                Factual Background

         {¶2}   On   April   21,   2019,    Cameron     Smith    was    charged   with

telecommunications harassment in violation of R.C. 2917.21(B).          The complaint

charged Smith with violating R.C. 2917.21(B), but does not clarify whether it is based

on subsection 1 or 2. However the language in the complaint tracks the language of

R.C. 2917.21(B)(1). The complaint alleged that: “Smith did ‘make or cause to be

made a telecommunication, or permit a telecommunication to be made from a

telecommunications device under the person’s control, with purpose to abuse,

threaten, or harass another person.’ ”

         {¶3}   Smith pled not guilty and proceeded to a bench trial.

         {¶4}   Anna Farrell, the prosecuting witness, testified that Cameron Smith

was the father of her grandson. In March 2019, she received a friend request from

“Pablo Moneytrain Esco,” a name she did not recognize. However, she knew it was

from Smith because the profile picture on the account depicted Smith and her

grandson. When Farrell saw the name on the friend request, she asked her daughter

who confirmed that Smith had changed his name on Facebook to “Pablo Moneytrain

Esco.”

         {¶5}   Farrell did not want to be friends with Smith because he and her

daughter were constantly fighting. Smith allegedly broke her daughter’s jaw on




                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



February 13, 2019. On that day, she blocked all of Smith’s phone numbers so he

could not contact her. In early March, she found out that Smith had been in her

home. At that time, her daughter was living with her and denied that Smith had

been there.

       {¶6}   Farrell did not accept or decline the friend request.        Instead, she

clicked on the profile picture and was able to view his Facebook page because it was

public. Farrell saw a post on his Facebook page of a photo of Smith holding a gun

with a caption below the photo which stated, “NO DRIVE BY THIS PERSONAL HIT

CHA CLOSE RANGE.” Farrell interpreted the post as a threat directed at her, so she

screenshot the post and filed a criminal complaint against Smith on April 21, 2019.

       {¶7}   On cross-examination, Farrell admitted that she had received the

friend request on February 5, 2019, although she did not see it until March. The

friend request was the only telecommunication that Smith had sent her.             She

confirmed that the post that she believed was directed toward her had been posted

on Smith’s Facebook page on February 27, 2019. Smith did not send her the post or

tag her on the post, but she believed that he posted it to threaten her.

       {¶8}   After Farrell’s testimony, the city rested, and Smith called Detective

Charles Gardner to testify.    Detective Gardner testified that he was assigned to

investigate the complaint.       According to the police report and Farrell, the

telecommunication was sent to Farrell on March 22, 2019.            Gardner contacted

Farrell, and she stated that felt threatened by the post.

       {¶9}   After Gardner’s testimony, the defense rested. In closing arguments,

the city argued that the friend request was sent specifically to threaten Farrell. The

city further argued that the friend request was sent because Smith had no other way




                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS



to contact Farrell because she had blocked all of his numbers from her phone.

       {¶10} The trial court found Smith guilty without making any factual findings.

The trial court sentenced Smith to 180 days in jail, with 116 days suspended and

credit for 64 days, and one year of community control. The court also ordered him to

stay away from Anna Farrell and to delete all gun photos from his Facebook page,

and imposed a $150 fine and court costs. The court denied Smith’s request to stay

the sentence pending appeal.

       {¶11} Raising four assignments of error, Smith contends that the guilty

finding was based on insufficient evidence, the guilty finding was contrary to law, the

trial court erred when it applied the wrong mens rea to convict him, and he was

deprived of his right to effective assistance of trial counsel.

       The Evidence was Insufficient to Support the Conviction

       {¶12} “In a challenge to the sufficiency of the evidence, the question is

whether, after viewing the evidence in the light most favorable to the state, any

rational trier of fact could have found all the essential elements of the crime proved

beyond a reasonable doubt.” State v. Ham, 1st Dist. Hamilton No. C-170043, 2017-

Ohio-9189, ¶ 19, citing State v. Jenks, 61 Ohio St.3d 259, 273, 574 N.E.2d 492 (1991),

paragraph two of the syllabus.

       {¶13} R.C. 2917.21(B)(1) provides: “No person shall make or cause to be

made a telecommunication, or permit a telecommunication to be made from a

telecommunications device under the person’s control, with purpose to abuse,

threaten, or harass another person.” Smith contends that the city failed to prove that

he sent the friend request with a purpose to threaten Farrell.

       {¶14} The critical inquiry is not whether the recipient of the communication




                                                 4
                      OHIO FIRST DISTRICT COURT OF APPEALS



felt threatened by the communication, but rather, whether the purpose of the person

who made the communication was to abuse, threaten, or harass the person called. In

re C.W., 1st Dist. Hamilton Nos. C-180677 and C-180690, 2019-Ohio-5262, ¶ 14,

citing State v. Kronenberg, 8th Dist. Cuyahoga No. 101403, 2015-Ohio-1020, ¶ 15,

citing State v. Bonifas, 91 Ohio App.3d 208, 211-212, 632 N.E.2d 531 (3d Dist.1993).

A person acts purposely “when it is his specific intention to cause a certain result, or,

when the gist of his offense is a prohibition against conduct of a certain nature,

regardless of what the offender intends to accomplish thereby, it is his specific

intention to engage in conduct of that nature.” R.C. 2901.22(A).

       {¶15} The statute creates a specific-intent crime which requires the state to

prove that the defendant’s specific purpose was to threaten the victim. See In re

C.W. at ¶ 15. Thus the state must prove, beyond a reasonable doubt, that Smith’s

purpose in sending the friend request was to threaten Farrell. See State v. Ellison,

178 Ohio App.3d 734, 2008-Ohio-5282, 900 N.E.2d 228, ¶ 16 (1st Dist.). Evidence is

insufficient if it establishes only that the accused knew or should have known that his

conduct would probably result in a threat. Id. at ¶ 15. “The legislature has created

this substantial burden to limit the statute’s scope to criminal conduct, not the

expression of offensive speech.” Id.

       {¶16} Under the city’s theory of the case, Smith’s friend request was sent to

lead Farrell to the threatening image and text. However, the friend request did not

contain a photo of Smith with the gun or the message “NO DRIVE BY THIS

PERSONAL HIT CHA CLOSE RANGE.” And, at the time the friend request was

sent, the photo and message had not yet been posted to his Facebook page. The

telecommunication that Smith sent contained a photo of him with his son. The




                                               5
                      OHIO FIRST DISTRICT COURT OF APPEALS



friend request did not express any intent to threaten Farrell. The city had the burden

of establishing beyond a reasonable doubt that Smith’s specific purpose in making

the telecommunication was to threaten Farrell. Absent any evidence that the friend

request was sent with the purpose to threaten Farrell, the city failed to establish an

element of the crime. See In re C.W. at ¶ 15.

       {¶17} The city argues that the facts and circumstances at the time the friend

request was sent constituted sufficient circumstantial evidence to prove that his

purpose was to threaten Farrell. Smith had allegedly assaulted Farrell’s daughter

and Farrell had blocked his phone numbers so Facebook was Smith’s only means of

contacting Farrell. The problem with this argument is that the friend request was

sent on February 5, but the alleged assault on Farrell’s daughter occurred on

February 13. That is also the day that Farrell blocked Smith from calling her. The

gun photo was not posted on Smith’s Facebook page until February 27. The city’s

argument is based on the date that Farrell saw the friend request which was

sometime in March. But the burden on the city was to prove Smith’s purpose at the

time the friend request was sent. See id.; Ellison at ¶ 16.

       {¶18} Therefore, the evidence was insufficient to prove that the purpose of

the friend request was to threaten Farrell. We sustain the first assignment of error.

We find his second, third, and fourth assignments of error are moot, and we decline

to address them.

                                     Conclusion

       {¶19} We hold that the evidence was insufficient to support the trial court’s

finding that Smith was guilty of telecommunications harassment. We sustain the

first assignment of error, reverse the trial court’s judgment, and discharge Smith




                                                6
                      OHIO FIRST DISTRICT COURT OF APPEALS



from further prosecution.

                                         Judgment reversed and appellant discharged.
MYERS and BERGERON, JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                                7